DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 24, 25 and 27 - 43 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 24, the closest prior art is Chen et al. (U.S. Publication 2012/0110474), Kim et al. (U.S. Publication 2012/0114336), Stephen, “Remote View Controllers in iOS 6” and Ahn et al. (U.S. Publication 2010/0146446).  Chen teaches a computer-implemented method, comprising: receiving, by a computing system, a request to share content displayed by a host application executing on the computing system, the request including data representing the content to be shared; in response to the host application receiving a commit command, transmitting, by the host application to the sharing extension, the content to be shared; and receiving, by the sharing extension, the content from the host application, and posting, by the sharing extension, the content to the associated sharing platform.  Stephen discloses, wherein the sharing extension is associated with a sharing platform, wherein the host application and the sharing extension are each separately sandboxed processes.  Kim discloses transmitting, by the host application, a share command to a sharing extension that has been previously installed and registered with the computing system.  Ahn discloses generating, by the sharing extension, a share sheet view including a representation of the content; and injecting, by the sharing extension, the share sheet view into a share 
	However, the art of record does not teach, nor render obvious a computer-implemented method, comprising: receiving, by a computing system, a request to share content displayed by a host application executing on the computing system, the request including data representing the content to be shared; transmitting, by the host application, a share command to a sharing extension that has been previously installed and registered with the computing system, wherein the sharing extension is associated with a sharing platform, wherein the host application and the sharing extension are each separately sandboxed processes, and wherein the host application and the sharing extension communicate through a sharing extension point via inter-process communication such that the host application and the sharing extension do not communicate directly with each other; generating, by the sharing extension, a share sheet view including a representation of the content; injecting, by the sharing extension, the share sheet view into the host application, wherein the share sheet view clone displays within the host application displays a preview of the content to be shared on the sharing platform associated with the selected extension; in response to the host application receiving a command, transmitting, by the host application to the sharing extension, the content to be shared; and receiving, by the sharing extension, the content from the host application, and posting, by the sharing extension, the content to the associated sharing platform.
.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM C WOOD/
Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193